WILHOIT, Judge,
dissenting.
I respectfully dissent from the majority opinion. The majority has confused “medical causation” with “legal causation” just as if Hudson v. Owens, Ky., 439 S.W.2d 565 (1969), had never been written and seems to require medical testimony that the claim*169ant’s heart attack was probably work-related just as if Moore v. Square D Company, Ky., 518 S.W.2d 781 (1975), had never been written. Understandably, the majority avoids a discussion of the facts in Moore Since they are so similar to those here with the exception that the myocardial infarction here did not take place at work.
Curiously, the majority cites the reasoning in Sowders v. Mason & Dixon Lines, Inc., Ky.App., 579 S.W.2d 380 (1979), as support for the result that it reaches here. In that case, the workman contended in effect that his coronary artery disease was an occupational disease. The Board found that it was not and this Court agreed stating that “there was nothing in the evidence which showed that anything in appellant’s work situation contributed to or increased his risk of contracting coronary artery disease.” Id. at p. 381. In the instant case, there is no claim that the appellant’s heart disease is work-related but rather that it was aroused into disabling reality by a work-related event. The Court in Sowders, supra, observed that it “could well” have reached a different result had the claimant there suffered damage to his heart muscle precipitated by his work. In short, the analysis used by the majority is inappropriate to this case and amounts to comparing roses to cabbages.
I believe the order of the trial court dismissing the appellant’s claim should be reversed.